DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/039,660, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for a clamp having a clamp body and a hasp body hingedly connected to the clamp body as claimed in claim 1.  Accordingly, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 4 recites that “the elongate rod extends laterally across the spinal column” (lines 1-2).  Such a recitation includes a human organism and therefore claim 4 is unpatentable.  The Examiner suggests amending claim 4 to recite “the elongate rod is configured to extend[[s]] laterally across the spinal column.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon (US 2014/0094851 A1) in view of Legallois (US 2015/0320448 A1) and Belliard (US 2012/0022592 A1).
Claim 1. Gordon discloses a spinal system for adjusting the curvature of the spine without fusion, the system comprises: an anchor (ilium anchor 210 – see Figs. 1, 2, and 5) configured to be inserted into a portion of the ilium; at least two bone fasteners (pedicle screws 300 – see Figs. 1 and 2) for positioning into the pedicles of a vertebra; and connecting an elongate rod (rod 311 – see Figs. 1-4) positioned between the at least two bone fasteners; a tether (tether 204 – see Figs. 1-5) having a first end and a 
Claim 3. Gordon discloses tensioning the tether in order to modify the curvature of the spine (see para. 0044 and Figs. 1 and 2).  Also note that this is a method step recitation that the system of Gordon would be capable of performing even if not explicitly disclosed by Gordon.
Claim 4. Gordon discloses wherein the elongate rod (rod 311 – see Figs. 1-4) is configured to extend laterally across the spinal column (see Figs. 1 and 2). 
Claim 5. Gordon discloses wherein the anchor (ilium anchor 210 – see Figs. 1, 2, and 5) includes a bore (bore 211) and threading (threads 212) on an outer surface to allow the anchor to be threaded into the portion of the ilium (see Figs. 1 and 2). 
Claim 6. Gordon discloses wherein the bore (bore 211) of the anchor (ilium anchor 210 – see Figs. 1, 2, and 5) is configured and dimensioned to receive the first end of the tether (tether 204 – see Figs. 1-5). 
Claim 7. Gordon discloses wherein the tether (tether 204 – see Figs. 1-5) is flexible (see Fig. 5 and note that the tether would have to be flexible to thread through bore 211). 
	Gordon fails to disclose wherein the clamp has a clamp body and a hasp body hingedly connected to the clamp body, the clamp body having a first opening extending through the clamp body, and the hasp body having a second opening extending through the hasp body, the clamp body further having a first elongate opening through which the second end of the tether is passed (claim 1), a fastener positioned through the first opening in the clamp body and the second opening in the hasp body to securely lock claim 1), wherein when the clamp is in a closed position, the first and second openings are aligned with one another, wherein the fastener engages the clamp and the elongate rod to couple the clamp to the elongate rod (claim 1), wherein the tether is attached to the clamp by threading the tether through the first elongate opening and then back through a second elongate opening extending through the clamp body to temporarily hold the tether in the clamp (claim 2), and wherein the clamp body has a second elongate opening such that the first elongate opening is disposed between the first opening of the clamp body and the second elongate opening (claim 8).
Legallois teaches a spinal system comprising: a bone fastener (bone anchor 100 – see Fig. 3); an elongate rod (rod 50 – see Figs. 1-3) attached to the bone fastener; a tether (flexible member 20 – see Figs. 1-3) coupled to a clamp (main body 2 – see Figs. 1-3), the clamp having a clamp body (first member 1J) and a hasp body (second member 2J) hingedly connected to the clamp body (see para. 0067), the clamp body having a first opening (hole 33) extending through the clamp body, and the hasp body having a second opening (orifice 9) extending through the hasp body, the clamp body further having a first elongate opening (passage 5) through which the tether is passed; a fastener (screw 6 – see Figs. 2 and 3) positioned through the first opening in the clamp body and the second opening in the hasp body to securely lock the tether within the clamp, wherein when the clamp is in a closed position, the first and second openings are aligned with one another (see Figs. 2 and 3), wherein the fastener engages the clamp and the elongate rod to couple the clamp to the elongate rod (see Fig. 2; note that the fastener directly engages the clamp and indirectly engages the elongate rod via 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the clamp and fastener of Legallois for the clamp of Gordon and provide the shortened rod support member as taught by Belliard such that the clamp has a clamp body and a hasp body hingedly connected to the clamp body, the clamp body having a first opening extending through the clamp body, and the hasp body having a second opening extending through the hasp body, the clamp body further having a first elongate opening through which the second end of the tether is passed (claim 1), a fastener is positioned through the first opening in the clamp body and the second opening in the hasp body to securely lock the tether within the clamp (claim 1), claim 1), wherein the tether is attached to the clamp by threading the tether through the first elongate opening and then back through a second elongate opening extending through the clamp body to temporarily hold the tether in the clamp (claim 2), and wherein the clamp body has a second elongate opening such that the first elongate opening is disposed between the first opening of the clamp body and the second elongate opening (claim 8), as such is a simple substitution of one rod-to-tether clamping mechanism for another.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.  Applicant states that Legallois fails to disclose a fastener that engages an elongate rod and a clamp to couple the clamp to the elongate rod (see pgs. 5-6).  The Examiner disagrees.  As noted in the rejection above, Legallois discloses a fastener (screw 6) that directly engages a clamp (main body 2) and indirectly engages an elongate rod (rod 50) via the clamp to couple the clamp to the elongate rod (see Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773